        Case 3:20-cv-00261-JTR Document 16 Filed 09/21/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

KIRK A. RANKIN                                                      PLAINTIFF

V.                            No. 3:20-CV-261-JTR

KILOLO KIJAKAZI, Commissioner
Social Security Administration                                    DEFENDANT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that judgment be entered for the Plaintiff, reversing

the decision of the Commissioner, and remanding this case to the Commissioner for

further proceedings pursuant to sentence four of 42 U.S.C. § 405(g) and Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

      DATED this 21st day of September, 2021.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
